                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   July 12, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                     §
                                             §
VS.                                          §   MAGISTRATE NO. 2:19-MJ-2621
                                             §
SERAFIN RODRIGUEZ PENA                       §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the Defendant pending trial in this

case:

        (1)   There is probable cause to believe the Defendant committed an offense for

which a maximum term of imprisonment of ten years or more is prescribed in 21 U.S.C.

§ 841(b)(1)(A); and

        (2)   The Defendant has not rebutted the presumption that no condition or

combination of conditions will reasonably assure the appearance of the Defendant as

required and the safety of the community.

        The evidence against the Defendant is substantial. The Defendant admitted he

was being paid to transport narcotics.      The findings and conclusions contained in

paragraphs one through six of the Pretrial Services Report are adopted. The defendant

has two outstanding warrants for failure to appear in Michigan and Arkansas. The

Michigan offense is a 2013 DUI where the Defendant failed to appear for his plea and

sentence. The Defendant advised the Probation Department that he went to Michigan

annually, and so had at least six opportunities to take care of the matter and chose not to
1/2
do so. The Defendant appears to have a substance abuse history. He is facing a ten-year

minimum mandatory sentence and was caught with over 25 kilograms of

methamphetamine. He is not a good candidate for bond.

       The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal.   The Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 12th day of July, 2019.


                                             ___________________________________
                                             B. JANICE ELLINGTON
                                             UNITED STATES MAGISTRATE JUDGE




2/2
